DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Based on the preliminary claim amendments filed by the Applicant on 4/15/2019 claims 1-20 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/28/2016. It is noted, however, that applicant has not filed a translation of the certified copy of the JP2016-211217 application as required by 37 CFR 1.55.  This applies similarly to application JP2017-126366.
Drawings
The drawings are objected to because the drawing labels are illegible, for example, 11a and 11e are difficult to differentiate.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32a and 34a.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mounting unit in claim 3 is discussed in Fig. 4A/4B drawing label 33e and para. 45-46 which states the mounting unit is part of the simulated coronary artery.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 9 and its dependents are objected to because of the following informalities:  claim 9 recites “the inner surface of the edge is elastically adheres closely to the outer surface…”.  This claim limitation should be amended to state “the inner surface of the edge is elastically adhered the edge elastically adheres closely”. Appropriate correction is required.  This applies similarly to claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, "at least one of a simulated organ or a simulated blood vessel, both being formed from an elastic material, wherein a portion of the simulated organ or a portion of the simulated blood vessel is attachable and detachable.”  The limitation “the blood vessel is attachable and detachable”, is considered to be indefinite due to the fact that it is unclear what the “blood vessel” is attached or detached from.  This limitation can mean the blood vessel is attached or detached from itself or another object.  The appropriate correction is required.
Claim 3 recites “wherein a portion of the simulated organ or a portion of the simulated blood vessel, both being attachable and detachable, is a portion of a simulated blood vessel (vascular part), the vascular part includes…”.  This claim limitation is considered to be indefinite because it is unclear if “a simulated blood vessel” is intended to refer to “the simulated blood vessel”.  Further, the claim is unclear due to the fact that it is unclear if “a simulated blood vessel” and “a vascular part” are terms that are interchangeable.  Further, it is unclear whether 
Claim 5 recites the limitation "the inner diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This applies similarly to claim 6.
Claim 7 recites the limitation "the region", “the bottom”, “the upper section”, or “the lateral section”, and “the length” in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim. This applies similarly to claim 8.
Claim 7 recites the limitation "the inner surface" and “the outer surface” in line 4.  There is insufficient antecedent basis for this limitation in the claim. This applies similarly to claim 10.
Claim 11 recites “the thickness of a side wall of the vascular part is thinner than the thickness of a side wall of a portion other than the vascular part in the simulated blood vessel…”.  This claim limitation is considered to be indefinite because it is unclear what “the thickness” is supposed to refer too.  The thickness could be anything from the diameter of the vascular wall or could also be the diameter of the actual vessel or the circumference of the side walls.  Further, it is unclear if “the vascular part” and “the vascular part in the simulated blood vessel” are intended to be the same vascular part at different portions or two different vascular parts. The appropriate correction is required.  For the purpose of examination the thickness of the vascular part are viewed to be the thickness of a diseased vessel and a healthy one. This applies similarly to claim 12.
Claim 11 recites the limitation "the thickness” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This applies similarly to claim 12.
Claim 13 recites the limitation "the surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim. This applies similarly to claim 14.
Claim 15 recites the limitation "the heart model” and “the interior of the main body of heart” and “the tip” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the vascular wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the auxiliary part” and “the outer surface” in lines 1-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the auxiliary part”, “the outer surface” and “the inner surface” in lines 1-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the diameter”, “the circumferential direction”, “the edges” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taijiro (JP 2015-64487 A), please refer to translated copy.
In regards to claim 1, Taijiro discloses, “An organ model for a catheter simulator (pg. 3 ln 39-42 which discusses the stent simulation system 100), the organ model (pg. 4 ln. 18-21 discussing the aorta model is a part used to simulate an auxiliary artificial heart) comprising: at least one of a simulated blood vessel (Fig. 1 and 2 drawing label 110 the aorta model, pg. 3 ln. 39-44 discussing the aorta model, 110), both being formed from an elastic material (pg. 4 ln. 12-17 discussing the aorta model, 110 which is made of silicone material, which inherently is an elastic material), wherein a portion of the a portion of the simulated blood vessel is attachable and detachable (pg. 7 ln. 23-39 discusses the attaching and detaching of the tubes to the part of the aorta model, 154-157).”
In regards to claim 3, Taijiro discloses, “wherein a portion of the simulated blood vessel, both being attachable and detachable is a portion of a simulated blood vessel (vascular part) (pg. 7 ln. 23-39 discusses the attaching and detaching of the tubes to the part of the aorta model, Fig. 1 the tubes 152, 153, and 156 the different tubular bodies that attach to the blood vessel), the vascular part includes an opening at both ends (fig. 1 a, b, c, are openings of the aorta, the vascular pieces used to connect the different tubular bodies used to pump simulated blood, pg. 4 ln. 26-32 which discusses the openings where the tubular bodies are attached), and the two ends of the vascular part are connected to a mounting unit of the simulated blood vessel (pg. 4 ln. 26-32 discusses the openings where the tubular bodies are attached to the vascular artery, 110, the mounting unit under broadest reasonable interpretation is understood to be the ports of the tubular members, 152, 153, and 156, which are used to attach to the vascular openings, 110, these tubular members are understood to be the vascular part).”
In regards to claim 7, Taijiro discloses, “wherein the mounting unit of the simulated blood vessel has, at both ends, an edge serving as a connection unit to the vascular part (Fig. 1 the simulated artery, 110 is placed within a tank, 170, the tank has connection ports where the vessel is attached at the openings as seen by the edges around 153, pg. 5 ln. 17-35 discussing the tank 170 with the openings used to hold the aorta model 110 and allowing for the tubular members to fit through the tank and attach to the aorta model), the region between the edges is continued in any of the bottom, the upper section, or the lateral section, or in a portion, even in a state of having the vascular part removed (Fig. 1 the edges, are understood to be the portions of the tank, 170, in which the aortic model is held in), and the distance between the edges is shorter than the length of the vascular part (Fig. 1 the edges, is understood to be the pieces of the tank in which the aorta model, 110 and the tubular body, 157 are attached, these edges are shorter than the aorta and the aorta model, 110 and the tubular bodies, 157).”
In regards to claim 9, Taijiro discloses, “wherein the mounting unit of the simulated blood vessel has, at both ends (Fig. 1 blood vessel openings (a) (b) (c)), an edge serving as a connection unit to the vascular part (Fig. 1 blood vessel openings (a)(b)(c) the openings contain a place for the tubular members, 152, 153, and 156 to attach to, pg. 4 ln. 18-26 discusses the tubular members attach to the parts of the blood vessel), and the inner surface of the edge is elastically adheres closely to the outer surface of the edge of the vascular part (pg. 4 ln. 44- pg. 5 ln. 5 which discusses the tubular members are made up of a silicone material, this silicone material is used to attach the vascular ends of the blood vessel, this blood vessel is also made of a silicone material which inherently is known as being an elastic material).”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taijiro (JP 2015-64487 A), please refer to translated copy, as applied to claim 1, in view of LaFranc et al. (US 20070269784).
In regards to claim 2, Taijiro discloses, “wherein the elastic material has X-ray transmissibility (pg. 5 ln. 30-35 discuss that the system contains a camera, 220 used to take an X-ray of the aorta model, 110, Fig. 8 presents an X-ray image of the blood vessel), and a portion of the simulated blood vessel, both being attachable and detachable (pg. 7 ln. 23-39 discusses the attaching and detaching of the tubes to the part of the aorta model),” but fails to disclose, “includes an X-ray opaque portion.” LaFranc teaches, “includes an X-ray opaque portion (para. 49 discusses the simulated system incorporates a radio-opaque material).”  
In regards to claim 4, Taijiro in view of LaFranc discloses the system of claim 2.  Taijiro further discloses, “wherein a portion of the simulated blood vessel, both being attachable and detachable is a portion of a simulated blood vessel (vascular part) (pg. 7 ln. 23-39 discusses the attaching and detaching of the tubes to the part of the aorta model, Fig. 1 the tubes 152, 153, and 156 the different tubular bodies that attach to the blood vessel), the vascular part includes an opening at both ends (fig. 1 a, b, c, are openings of the aorta, the vascular pieces used to connect the different tubular bodies used to pump simulated blood, pg. 4 ln. 26-32 which discusses the openings where the tubular bodies are attached), and the two ends of the vascular part are connected to a mounting unit of the simulated blood vessel (pg. 4 ln. 26-32 discusses the openings where the tubular bodies are attached to the vascular artery, 110, the mounting unit under broadest reasonable interpretation is understood to be the ports of the tubular members, 152, 153, and 156, which are used to attach to the vascular openings, 110).”
In regards to claim 6, the modified system of Taijiro discloses the above mentioned.  Taijiro particularly discloses, “wherein when the two ends of the vascular part are connected to the mounting unit of the simulated blood vessel (Fig. 1 showing the openings (a)(b)(c) of the aortic piece, 110, containing tubular members, 152, 153, 156, which attach to the blood vessels, pg. 4 ln. 26-32 discusses the openings where the tubular bodies are attached to the vascular artery, 110, the mounting unit under broadest reasonable interpretation is understood to be the ports of the tubular members, 152, 153, and 156, which are used to attach to the vascular openings, 110),” but fails to explicitly disclose, “the inner diameter of portions other than the vascular part in the simulated blood vessel approximately coincides with the inner diameter of the vascular part.”  However, the Examiner takes Official Notice that the concept and advantages of the inner diameter portions other than the vascular part in the simulated blood vessel approximately coincides with the inner diameter of the vascular part were old and well known to the person of ordinary skill in the art at the time of effective filing of the invention for the purpose of having the vascular part and the blood vessels attach to each other easily.  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the size of the blood vessels coinciding, with the simulated blood vessel system of Taijiro, for the purpose of creating a training device in which the tubular members can easily attach to the blood vessel system.
In regards to claim 8, Taijiro in view of LaFranc discloses the system of claim 4. Taijiro further discloses, “wherein the mounting unit of the simulated blood vessel has, at both ends, an edge serving as a connection unit to the vascular part (Fig. 1 the simulated artery, 110 is placed within a tank, 170, the tank has connection ports where the vessel is attached at the openings as seen by the edges around 153, pg. 5 ln. 17-35 discussing the tank 170 with the openings used to hold the aorta model 110 and allowing for the tubular members to fit through the tank and attach to the aorta model), the region between the edges is continued in any of the bottom, the upper section, or the lateral section, or in a portion, even in a state of having the vascular part removed (Fig. 1 the edges, are understood to be the portions of the tank, 170, in which the aortic model is held in), and the distance between the edges is shorter (Fig. 1 the edges, is understood to be the pieces of the tank in which the aorta model, 110 and the tubular body, 157 are attached, these edges are shorter than the aorta and the aorta model, 110 and the tubular bodies, 157).”
In regards to claim 10, Taijiro in view of LaFranc discloses the system of claim 4.  Taijiro further discloses, “wherein the mounting unit of the simulated blood vessel has, at both ends (Fig. 1 blood vessel openings (a) (b) (c)), an edge serving as a connection unit to the vascular part (Fig. 1 blood vessel openings (a)(b)(c) the openings contain a place for the tubular members, 152, 153, and 156 to attach to, pg. 4 ln. 18-26 discusses the tubular members attach to the parts of the blood vessel), and the inner surface of the edge is elastically adheres closely to the outer surface of the edge of the vascular part (pg. 4 ln. 44- pg. 5 ln. 5 which discusses the tubular members are made up of a silicone material, this silicone material is used to attach the vascular ends of the blood vessel, this blood vessel is also made of a silicone material which inherently is known as being an elastic material).”
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taijiro (JP 2015-64487 A), please refer to translated copy, as applied to claim 1.
In regards to claim 5, the system of Taijiro discloses, “wherein when the two ends of the vascular part are connected to the mounting unit of the simulated blood vessel (Fig. 1 showing the openings (a)(b)(c) of the aortic piece, 110, containing tubular members, 152, 153, 156, which attach to the blood vessels, pg. 4 ln. 26-32 discusses the openings where the tubular bodies are attached to the vascular artery, 110, the mounting unit under broadest reasonable interpretation is understood to be the ports of the tubular members, 152, 153, and 156, which are used to attach to the vascular openings, 110),” but fails to explicitly disclose, “the inner diameter of portions other than the vascular part in the simulated blood .
Claims 11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taijiro (JP 2015-64487 A), please refer to translated copy, as applied to claim 3, in view of Misawa et al. (US 20120028231).
In regards to claim 11, Taijiro discloses the above mentioned, but fails to disclose, “wherein the thickness of a side wall of the vascular part is thinner than the thickness of a side wall of a portion other than the vascular part in the simulated blood vessel.”  Misawa teaches, “wherein the thickness of a side wall of the vascular part is thinner than the thickness of a side wall of a portion other than the vascular part in the simulated blood vessel (para. 283-284 discussing the blood vessel part contains a lesion which will cause the wall of the vessel to be thicker than any of the average blood vessels).”  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the diseased portion of the vessel having the largest thickness, as taught by Misawa, with the blood vessel simulation system of Taijiro, for the purpose of creating a blood vessel simulation system which 
In regards to claim 13, Taijiro discloses the above mentioned.  Taijiro specifically discloses, “wherein the organ model is a heart model (pg. 4 ln. 18-21 discussing the aorta model is a part used to simulate an auxiliary artificial heart),” but fails to disclose, “the heart model has a main body of heart and coronary arteries laid along the surface of the main body of heart, and the vascular part is a coronary artery part.”  Misawa teaches, “the heart model has a main body of heart (Fig. 3 presents the heart) and coronary arteries laid along the surface of the main body of heart (Fig. 3 drawing label 10 and 4 present the plurality of coronary arteries, para. 164-166 discusses the different coronary arteries part of the heart), and the vascular part is a coronary artery part (para. 164-166 discussing the coronary arteries, these are vascular elements and could be considered the vascular part).”  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the heart model containing the coronary arteries, as taught by Misawa, with the blood vessel simulation system of Taijiro, for the purpose of creating a blood vessel simulation system which anatomically presents the parts of the heart.
In regards to claim 16, Taijiro discloses the above mentioned, but fails to disclose, “wherein a portion corresponding to the vascular wall of the vascular part has a multiple structure with a double or higher structure.”  Misawa teaches, “wherein a portion corresponding to the vascular wall of the vascular part has a multiple structure with a higher structure (para. 283-284 discussing the blood vessel part contains a lesion which will cause the wall of the vessel to be thicker than any of the average blood vessels).”  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined 
In regards to claim 17, Taijiro discloses the above mentioned, but fails to disclose, “further comprising an auxiliary part, the auxiliary part being a tubular body to be inserted inside the vascular part.”  Misawa teaches, “further comprising an auxiliary part (Fig. 5A drawing label 21, the diseased portion of the artery, inserted into the simulated artery, 4), the auxiliary part being a tubular body to be inserted inside the vascular part (Fig. 5A drawing label 21, the diseased portion of the artery, inserted into the simulated artery, 4, para. 177 discussing the artificial lesion placed in the artery part).”  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the diseased portion of the vessel having the largest thickness, as taught by Misawa, with the blood vessel simulation system of Taijiro, for the purpose of creating a blood vessel simulation system which presents healthy and diseased blood vessels to simulate what a person’s vascular system may look like.
In regards to claim 18, Taijiro discloses the above mentioned, but fails to disclose, “wherein the auxiliary part has a diseased portion formed therein, the diseased portion having a smaller diameter than other regions, and in a state of having the auxiliary part inserted inside the vascular part, a gap is produced between the outer surface of the diseased portion and the inner surface of the vascular part.” Misawa teaches, “wherein the auxiliary part has a diseased portion formed therein (Fig. 5A drawing label 21, the diseased portion of the artery, inserted into the simulated artery, 4, the diseased portion, 21 is the auxiliary part, para. 177 discussing the artificial lesion placed in the artery part), the diseased portion having a smaller diameter than other regions, and in a state of having the auxiliary part inserted inside the vascular part (para. 180 discusses the lesion member, 21, is placed inside the coronary artery, 4), a gap is produced between the outer surface of the diseased portion and the inner surface of the vascular part (Fig. 5A, 5B presents the diseased artery, 21, with the through hole, 23, para. 180-185 discussing the diseased portion of the artery).”  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the diseased portion of the vessel having the largest thickness, as taught by Misawa, with the blood vessel simulation system of Taijiro, for the purpose of creating a blood vessel simulation system which presents healthy and diseased blood vessels to simulate what a person’s vascular system may look like.
In regards to claim 19, Taijiro discloses the above mentioned, but fails to disclose, “wherein at least one of the auxiliary part or the vascular part includes a small hole or a slit continuing from a gap produced between the outer surface of the diseased portion and the inner surface of the vascular part or both of the small hole and the slit.” Misawa teaches, “wherein at least one of the auxiliary part includes a small hole or a slit continuing from a gap produced between the outer surface of the diseased portion and the inner surface of the vascular part or both of the small hole and the slit (Fig. 5A drawing label 21, the diseased portion of the artery, inserted into the simulated artery, 4, the diseased portion, 21 is the auxiliary part, para. 177 discussing the artificial lesion placed in the artery part, the diseased artery has a small through hole, 23, 23, para. 180-185 discussing the diseased portion of the artery and the small slit between the diseased portions).”  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the diseased 
In regards to claim 20, Taijiro discloses the above mentioned, but fails to disclose, “wherein a flange protruding in the diameter direction along the circumferential direction is formed in any one of the edges of the auxiliary part.”  Misawa discloses, “wherein a flange protruding in the diameter direction along the circumferential direction is formed in any one of the edges of the auxiliary part (para. 244 discussing the diseased portion, 21 is attached to the artery, 4 using two flanges, 17 at the end surface, see drawing label 13B showing the connection portion).” Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the diseased portion of the to be securely attached, as taught by Misawa, with the blood vessel simulation system of Taijiro, for the purpose of creating a blood vessel simulation system which presents healthy and diseased blood vessels to simulate what a person’s vascular system may look like.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taijiro (JP 2015-64487 A), please refer to translated copy, in view of LaFranc et al. (US 20070269784), as applied to claim 4 above, in further view of Misawa et al. (US 20120028231).
In regards to claim 12, the modified system of Taijiro discloses the above mentioned, but fails to disclose, “wherein the thickness of a side wall of the vascular part is thinner than the thickness of a side wall of a portion other than the vascular part in the simulated blood vessel.”  Misawa teaches, “wherein the thickness of a side wall of the vascular part is thinner than the thickness of a side wall of a portion other than the vascular part in the simulated blood vessel (para. 283-284 discussing the blood vessel part contains a lesion which will cause the wall of the vessel to be thicker than any of the average blood vessels).”  Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the diseased portion of the vessel having the largest thickness, as taught by Misawa, with the modified blood vessel simulation system of Taijiro, for the purpose of creating a blood vessel simulation system which presents healthy and diseased blood vessels to simulate what a person’s vascular system may look like.
In regards to claim 14, the modified system of Taijiro discloses the above mentioned.  Taijiro specifically discloses, “wherein the organ model is a heart model (pg. 4 ln. 18-21 discussing the aorta model is a part used to simulate an auxiliary artificial heart),” but fails to disclose, “the heart model has a main body of heart and coronary arteries laid along the surface of the main body of heart, and the vascular part is a coronary artery part.”  Misawa teaches, “the heart model has a main body of heart (Fig. 3 presents the heart) and coronary arteries laid along the surface of the main body of heart (Fig. 3 drawing label 10 and 4 present the plurality of coronary arteries, para. 164-166 discusses the different coronary arteries part of the heart), and the vascular part is a coronary artery part (para. 164-166 discussing the coronary arteries, these are vascular elements and could be considered the vascular part).”  .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taijiro (JP 2015-64487 A), please refer to translated copy, as applied to claim 3, in view of Steen et al. (US 20160262634).
In regards to claim 15, Taijiro discloses the above mentioned.  Taijiro specifically discloses, “wherein the heart model has an aorta protruding toward the interior of the main body of heart (pg. 4 ln. 18-21 discussing the aorta model is a part used to simulate an auxiliary artificial heart, it is inherently known that the aorta is part of the main body of the heart);” but fails to disclose, “and an aortic valve positioned at the tip of the aorta”.  Steen teaches, “an aortic valve positioned at the tip of the aorta (Fig. 1 presents the heart and the aorta 2, contains an aortic valve, 14, at the end of one of the openings of the aorta).” Therefore, it would have been obvious to one skilled in the art at the time of effective filing of the invention to have combined the heart model containing the aortic valve, as taught by Steen, with the blood vessel simulation system of Taijiro, for the purpose of creating a blood vessel simulation system which anatomically presents the parts of the heart.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carson et al. (US 20160027345) teaches of a vascular simulator simulating the heart and the arteries.
Faber et al. (US 20060027741) teaches of a heart model which simulates the pumping of blood.
Iaizzo et al. (US 20140370490) simulates the heart and how blood is pumped through the vascular chambers of the heart.
Black (US 20140370477) teaches of a model heart surgery system.
Brenner et al. (US 20170278431) simulates a heart model system where fluid moves through the simulated heart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715